 



                 

                 

          Exhibit 10.43    

Motorola Long Range Incentive Plan (LRIP) of 2005

As amended through May 2, 2005

ELIGIBILITY
Corporate, Senior and Executive Vice Presidents and other officers of Motorola,
Inc. (“Motorola”) or a Subsidiary, as recommended by the Chief Executive Officer
and approved by the Compensation and Leadership Committee of the Board of
Directors (“Committee”), are eligible to participate in the Motorola Long Range
Incentive Plan (LRIP) of 2005 (the “Plan”). The Chief Executive Officer and the
Chief Operating Officer (if any) are also eligible to participate as approved by
the Committee.

PARTICIPATION
Generally, officers who become eligible to participate during the first quarter
of a performance cycle will participate in a full multi-year performance cycle.
The participation of officers who are promoted, newly hired or demoted after the
first quarter of a performance cycle shall be at the discretion of the Chief
Executive Officer.

OVERVIEW
The Plan is being implemented pursuant to the terms and conditions of the
Omnibus Incentive Plan of 2003 (“Omnibus Plan”). Here is an overview of the
Plan:



» Performance Cycle     The Plan is based upon multi-year performance cycles
selected by the Committee with an initial three-year performance cycle beginning
on January 1, 2005.   » Performance Measures     Performance measures for each
cycle will be determined by the Committee based on improvement in economic
profit and growth in sales of Motorola during each multi-year performance cycle.
Performance measures may apply to performance in each year in the performance
cycle, to cumulative performance during the entire performance cycle, or a
combination of both. If performance measures are applied to performance in each
year in the performance cycle, performance to target for each year shall be
divided by the number of years in the performance cycle and added together to
determine the award for the entire performance cycle. Awards may be subject to
partial forfeiture if Motorola’s total shareholder return for the entire
performance cycle does not exceed the median total shareholder return for the
performance cycle for a defined comparator group.       Economic profit is
defined as net operating profit after tax minus a capital charge.

 



--------------------------------------------------------------------------------



 



    Net operating profit after tax and sales for each year during a performance
cycle shall be determined in accordance with generally accepted accounting
principles but shall exclude the effect of all acquisitions with a purchase
price of $250 million or more, all gains or losses on the sale of a business,
any asset impairment equal to $100 million or more, and any other special items
designated by the Committee.   » Maximum Earned Award
A participant’s maximum earned award will be two times his/her target award. A
participant’s target award is established at the commencement of a performance
cycle based on a percentage of the participant’s base pay rate in effect at that
time. The target award of any participant (other than a participant who is a
“covered employee” within the meaning of Section 162(m) of the Internal Revenue
Code (a “Covered Employee”)), will be adjusted at the time of promotion,
demotion or other change of status and the award earned by the participant will
be determined using a blended target award reflecting the period of time before
and after the change of status and, if any, the target award applicable to each
period. If performance measures are applied to performance in each year in the
performance cycle, the target award for a Covered Employee for any succeeding
year will be adjusted at the commencement of the next year in the performance
cycle.   » The Payout Process

  •   All earned awards will be paid in stock.     •   The number of shares of
stock earned by a participant shall be determined by dividing the amount of the
award earned during the performance cycle by the closing price of one share of
Motorola common stock on the New York Stock Exchange on the day before the date
on which the Committee certifies the amount of the award earned (the
“Certification Date Value”). The Motorola shares will be issued under, and
subject to the limitations of, the Omnibus Plan or such other
shareholder-approved Motorola equity-based incentive plan as designated by the
Committee.     •   The Company shall have the right to satisfy all federal,
state and local withholding tax requirements with respect to the award earned by
reducing the number of earned shares by the number of shares determined by
dividing the amount of withholding required by the Certification Date Value.    
•   Payments will be made as soon as administratively practicable following the
close of a performance cycle. A participant has no right to any award until that
award is paid.     •   The Committee may reduce the amount of the payment to be
made pursuant to this Plan to any participant who is or may be a “covered
employee” within the meaning of Section 162(m) of the Internal Revenue Code at
any time prior to payment as a result of the participant’s performance during
the performance cycle. The Chief Executive Officer may adjust the amount of the
payment to be made pursuant to this Plan to any other participant at any time
prior to payment as a result of the

-2-



--------------------------------------------------------------------------------



 



      participant’s performance during the performance cycle; provided, however,
that any such adjustment may not result in a payment to the participant in
excess of the participant’s maximum award under the Plan and any such adjustment
to a payment to a member of the Senior Leadership Team will be subject to the
approval of the Committee.     •   If the Committee determines, in its sole
discretion, that a participant has willfully engaged in any activity at any
time, prior to the payment of an award, that the Committee determines was, is,
or will be harmful to the Company, the participant will forfeit any unpaid
award.

SITUATIONS AFFECTING THE PLAN



» Change in Employment

  •   Generally, a participant will be eligible for payment of an earned award
only if employment as a Corporate, Senior or Executive Vice President continues
through the last day of the performance cycle.     •   Pro rata awards may be
possible, however, depending upon the type of employment termination. The table
below summarizes how earned awards will generally be prorated in accordance with
the type of employment termination:      

     

--------------------------------------------------------------------------------

If employment terminates due to...   The earned award will be...

--------------------------------------------------------------------------------

 
Death
  Pro rated based on the number of completed months of employment within the
performance cycle.  
Total and Permanent Disability
  Pro rated based on the number of completed months of employment within the
performance cycle.  
Retirement
  Pro rated based on the number of completed months of employment within the
performance cycle.  
Termination of Employment Because of Serious Misconduct
  Forfeited.  
Change in Employment in Connection with a Divestiture
  Forfeited.  
Termination of Employment for any Other Reason than Described Above
  Forfeited.

For purposes of determining a prorated payout, completed months of employment
will include only those months in which the participant is actually working
and is a Corporate, Senior or Executive
Vice President

--------------------------------------------------------------------------------



  •   In the event a participant remains on payroll as an active Corporate,
Senior or Executive Vice President at the end of a performance cycle, but is not
actually working and is not on a leave of absence at that time, the participant
will be entitled to a pro rata award based on the number of completed months of
employment within the performance cycle in which

-3-



--------------------------------------------------------------------------------



 



      the participant was actually working as a Corporate, Senior or Executive
Vice President, provided that the participant is otherwise eligible for an
award. A participant who remains on payroll as an active Corporate, Senior or
Executive Vice President at the end of a performance cycle, but is not actually
working and is on a leave of absence which carries a right to return to work,
will be entitled to a full award for the performance period, provided the
participant actually worked for some portion of the performance cycle.     •   A
prorated payout will be based on final performance results and paid as soon as
administratively practicable after the end of a performance cycle.         For
purposes of the Plan, “Total and Permanent Disability” and Retirement” will be
defined as set forth below:     •   Total and Permanent Disability means for
(x) U.S. employees, entitlement to long-term disability benefits under the
Motorola Disability Income Plan, as amended and any successor plan and
(y) non-U.S. employees, as established by applicable Motorola policy or as
required by local regulations.     •   Retirement means retirement from Motorola
or a Subsidiary as follows:

(i) Retiring at or after age 55 with 20 years of service;

(ii) Retiring at or after age 60 with 10 years of service;

(iii) Retiring at or after age 65, without regard to years of service;

(iv) Retiring with any other combination of age and service, at the discretion
of the Committee.

Years of service will be based on the participant’s Service Club Date.



» Change in Control
If Motorola undergoes a Change in Control as defined in the Omnibus Plan:



  •   If performance measures are applied to performance in the entire
performance cycle, the sales growth and economic profit improvement for the
performance cycle will be determined as of the effective date of the Change in
Control and pro rata award payments will be made based on the number of
completed months of the cycle as of the effective date of the Change in Control.
    •   If performance measures are applied to performance in each year in the
performance cycle, the sales growth and economic profit improvement for any
partial year will be determined as of the date of the Change in Control and
performance to target as of that date will be divided by the number of years in
the performance cycle and added to the amounts earned in any completed years.

-4-



--------------------------------------------------------------------------------



 



  •   Awards will not be subject to any partial forfeiture based on total
shareholder return.     •   Awards will be paid in stock as soon as
administratively practicable following the effective date of the Change in
Control, but no later than 90 days after that date.

DEFINITION OF TERMS


“Subsidiary” means an entity of which Motorola owns directly or indirectly at
least 50% and that Motorola consolidates for financial reporting purposes.

“Serious Misconduct” means any misconduct that is a ground for termination under
the Motorola Code of Business Conduct, or human resources policies, or other
written policies or procedures.

If a term is used but not defined, it has the meaning given such term in the
Omnibus Plan.

RESERVATION AND RETENTION OF COMPANY RIGHTS

  •   The selection of any employee for participation in the Plan will not give
that participant any right to be retained in the employ of the Company.     •  
Participation in the Plan is completely at the discretion of Motorola, and
Motorola’s decision to make an award in no way implies that similar awards may
be granted in the future.     •   Anyone claiming a benefit under the Plan will
not have any right to or interest in any awards unless and until all terms,
conditions, and provisions of Plan that affect that person have been fulfilled
as specified herein.     •   No employee will at any time have a right to be
selected for participation in a future performance period for any fiscal year,
despite having been selected for participation in a previous performance period.

GOVERNANCE
It is expressly understood that the Committee is authorized to administer,
construe, and make all determinations necessary or appropriate to the
administration of the Plan, all of which will be binding upon the participant.

AMENDMENT, MODIFICATION, and TERMINATION
The Committee may amend, modify, or terminate the Plan and the terms applicable
to any performance cycle at any time; provided, however, that no such action may
adversely affect a participant’s rights under the Plan subsequent to such time
as negotiations or discussions which ultimately lead to a Change in Control have
commenced.

MISCELLANEOUS PROVISIONS

  •   Award opportunities may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution.

-5-



--------------------------------------------------------------------------------



 



  •   To the extent permitted by law, amounts paid under the Plan will not be
considered to be compensation for purposes of any benefit plan or program
maintained by the Company.     •   All obligations of the Company under the Plan
with respect to payout of awards, and the corresponding rights granted
thereunder, will be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or other acquisition of all or substantially all of the
business and/or assets of the Company.     •   In the event that any provision
of the Plan will be held illegal or invalid for any reason, the illegality or
invalidity will not affect the remaining parts of the plan, and the Plan will be
construed and enforced as if the illegal or invalid provision had not been
included.     •   No participant or beneficiary will have any interest
whatsoever in any specific asset of the Company. To the extent that any person
acquires a right to receive payments under the Plan, such right will be no
greater than the right of any unsecured general creditor of the Company.     •  
To the extent not preempted by federal law, the Plan, and all agreements
hereunder, will be construed in accordance with and governed by the laws of the
state of Illinois without giving effect to the principles of conflicts of laws.
    •   This Plan constitutes a legal document which governs all matters
involved with its interpretation and administration and supersedes any writing
or representation inconsistent with its terms.

-6-